Citation Nr: 0321308	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  97-13 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 RO decision, which denied service 
connection for PTSD.  

In a February 1998 Supplemental Statement of the Case, the RO 
properly addressed the issue as whether new and material 
evidence had been received to reopen a claim of service 
connection for PTSD.  (It was noted, therein, that the Board 
had previously denied service connection for PTSD in its 
decision of October 1996.)  

In a March 2003 decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
service connection for PTSD.  

The Board then undertook development of the veteran's 
reopened claim, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The Board informed the veteran of this 
in a May 2003 letter.  

As part of its development of the case, the Board arranged 
for the veteran to undergo a VA examination.  At about the 
time that the VA examination was conducted in May 2003, the 
Court in D.A.V. et. al. v. Secretary of Veterans Affairs, 327 
F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
invalidated certain provisions promulgated by the VA 
authorizing the Board to, among other things, undertake 
additional development in a case without having to remand the 
case to the RO for completion of such action.  Nevertheless, 
in light of the favorable decision hereinbelow, a remand to 
the RO is not warranted.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from May 
26, 1966 to July 30, 1966; competent evidence shows that his 
duties and assignments while there entailed service under 
combat conditions.  

2.  Sufficient demonstration of an in-service stressor has 
been shown.  

3.  The veteran currently is shown to suffer from PTSD based 
on stressors that he experienced during his wartime service 
in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran's disability manifested by PTSD is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The VCAA and the implementing regulations, which are 
applicable to the issues on appeal, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
require VA to notify the claimant and the claimant's 
representative of any information (and any medical or lay 
evidence) not previously provided to the Secretary that is 
necessary to substantiate the claim.  

The claims file shows that, through its discussions in the 
Rating Decision, Statement of the Case, and Supplemental 
Statements of the Case, the RO has notified him of the 
evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred, seeking and 
obtaining examinations regarding the issue at hand, and 
providing him with the opportunity for a personal hearing at 
the RO.    

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective on March 7, 1997.  

The current version of the regulation provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).  

The veteran contends that he has PTSD that is related to his 
service in the Republic of Vietnam.  In statements and 
testimony, he has consistently related two traumatic 
experiences in particular:  witnessing the wounding and 
possible death of "Charles or Charlie" when he stepped onto 
a booby-trapped bridge that exploded while they were laying 
communication wire, and awakening one morning during 
Operation Hardihood to discover that his unit had unknowingly 
dug foxholes in the middle of a Vietnamese graveyard with 
skeletons partially exposed around him.  

The service personnel records indicate that the veteran 
served on active duty from June 1964 to June 1967.  He served 
a tour of duty in Vietnam from May 1966 to July 1966, and his 
military occupational specialty (MOS) during his tour was a 
wireman.  His awards and citations include the Parachute 
Badge, National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, Good Conduct Medal, and the Army 
Commendation Medal.  

Post-service, the veteran was reportedly treated for PTSD 
during hospitalization at the VA from May to June 1985.  The 
VA diagnosed him with PTSD during hospitalizations in April 
1990 and from September to October 1990.  A VA examiner 
diagnosed him with PTSD on a June 1991 examination.  The VA 
diagnosed him with PTSD during hospitalizations from April to 
May 1992, from January to June 1993, and from February to 
April 1996.  

The veteran's psychotherapist at the VA stated, in an August 
1996 letter, that she had treated the veteran since April 
1996 and believed that he was truthful and that his narrative 
about his experience in Vietnam contained no deception, 
manipulation, or attempt to falsify information.  

Other medical records show that in September 2000, a private 
psychologist (who was also a Diplomate of The American 
Academy of Experts in Traumatic Stress) evaluated the veteran 
and concluded that he presented with classic symptoms related 
to PTSD and that his experiences in Vietnam would certainly 
be considered stressors; in February 2001, a VA doctor 
diagnosed the veteran with PTSD related to traumatic events 
in Vietnam (but he also noted that the record did not clearly 
substantiate the reported stressor events); in October 2001, 
a private psychiatrist indicated that, after examining the 
veteran and reviewing all his pertinent records in the file, 
the diagnosis was chronic PTSD related to "dangerous and 
horrifying" stressors in service; and in June 2002, a VA 
treating doctor stated that the veteran's PTSD symptoms 
originated from his Vietnam experiences.  

In regard to verifying the veteran's alleged stressors, the 
VA received from the U.S. Armed Services Center for Research 
of Unit Records (formerly known as the Environmental Support 
Group), and the veteran's representative, the following 
documentation:  morning reports from Headquarters Company, 
2nd Battalion, 503rd Infantry; extract from Operation Report - 
Lessons Learned (173rd Airborne Brigade) covering the period 
of May 1, 1966 to July 31, 1966; extract from Combat 
Operations After Action Report, dated in June 1966; Daily 
Staff Journal or Duty Officer's Log of 2nd Battalion, 503rd 
Infantry, covering the period of May 26, 1966 to July 3, 
1966; a September 1966 report of the Department of the Army, 
showing activities of the 2nd Battalion, 503rd Infantry, 
between May and July 1966; and a History of the 2nd 
Battalion, 503rd Infantry in Vietnam covering the period of 
1966.  

These records indicate that the veteran's unit participated 
in Operation Hardihood, which lasted from May 18, 1966 until 
June 8, 1966; that the veteran was assigned to Headquarters 
Company, 2nd Battalion, 503rd Infantry, on May 26, 1966 and 
was granted a 30-day emergency leave to return to the United 
States on July 30, 1966; that there was a soldier, with the 
first name of "Charles," from the 503rd Infantry (and the 
unit to which the veteran was assigned) that was killed in 
action on June 5, 1966 (as well as another "Charles" in a 
unit to which the veteran may have been temporarily assigned 
consistent with his MOS, who was killed in action on June 11, 
1966); that all units within the veteran's battalion 
established ambush sites and listening posts each night, and 
participated in search and destroy missions and combat 
patrols, which at times resulted in Americans killed or 
wounded by the enemy; and that elements of the veteran's 
battalion encountered sniper fire, grenade attacks, mines and 
booby traps, and, as noted on one occasion, discovered 
unidentifiable bodies that were decomposed.    

Additionally, the veteran submitted a statement, dated in 
October 2000, from Lauris Eek, Jr., a retired Army Colonel, 
who reviewed the veteran's service personnel records, as well 
as the documentation obtained from the U.S. Armed Services 
Center for Research of Unit Records concerning his military 
unit.  

Colonel Eek described his own experience in commanding combat 
units and asserted his familiarity with the duties of 
enlisted personnel and operations of battalions in combat 
situations.  He indicated that, based on the veteran's duties 
as a wireman and his assigned duty location, it was probable 
that the veteran's reports of exposure to combat and trauma 
were accurate.  He opined that the veteran "served during 
this time under combat conditions that were both dangerous 
and stress producing."  

To clarify the nature and etiology of his psychiatric 
disorder, the veteran underwent a VA examination in May 2003.  
The diagnosis was that of PTSD, and the examiners opined that 
it was at least as likely as not that the veteran's PTSD 
symptoms were the direct result of the traumatic events that 
occurred while he was in Vietnam.  The stressor events were 
reported to be the two experiences in Vietnam that the 
veteran had consistently claimed as being traumatic.  
 
The Board has considered the veteran's contentions as well as 
his service and medical history.  Although the record does 
not establish, beyond a doubt, the actual occurrence of the 
particular Vietnam stressors alleged by the veteran, the 
Board finds that there is convincing evidence to show that 
his duties and assignments in Vietnam entailed service under 
combat conditions, and that as a result of his wartime 
experiences in Vietnam he currently suffers from PTSD.  

In that regard, the persuasive evidence includes numerous VA 
and private examinations showing a diagnosis of PTSD, and in 
some instances, noting that the PTSD was consistent with 
stressors in Vietnam as reported by the veteran; the opinion 
of the VA examiners in the May 2003 VA examination, which 
relates the veteran's current PTSD to traumatic events in 
Vietnam; the documentation pertaining to the veteran's 
military unit in Vietnam during his tour there, describing 
the hazardous duties of his unit, encounters with the enemy, 
and those killed in action (including a soldier by the name 
of "Charles"); and the October 2000 statement of Colonel 
Eek, who found that, given the veteran's MOS and assigned 
duty locations, he served under dangerous and stressful 
combat conditions.      

In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has PTSD due 
to service-incurred injury.  Thus, his claim of service 
connection for PTSD is granted.  




ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

